 

EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT ("Amendment"), dated as of
October 31, 2012, amends and supplements that certain Loan and Security
Agreement dated as of January 2, 2008, as amended to date (as so amended, the
"Loan Agreement"), between JEFFERSON ELECTRIC, INC., a Delaware corporation
("Borrower"), and JOHNSON BANK ("Bank").

 

RECITALS

 

Borrower and Bank desire to amend and supplement the Loan Agreement as provided
below.

 

AGREEMENTS

 

In consideration of the promises and agreements set forth in the Loan Agreement,
as amended hereby, the parties agree as follows:

 

1. Definitions and References. Capitalized terms not otherwise defined herein
have the meanings assigned in the Loan Agreement. All references to the Loan
Agreement contained in the Loan Documents shall, upon fulfillment of the
conditions specified in Section 3 below, mean the Loan Agreement as amended by
this Amendment.

 

2. Amendments to Loan Agreement. The Loan Agreement is amended as follows:

 

(a) The following defined terms are added to Article I of the Loan Agreement to
appear in proper alphabetical order therein:

 

"Applicable Margin" means, for any day, the rate per annum set forth below:

 

 

Level Debt Service Coverage Ratio Applicable Margin I Greater than or equal to
2.00:1.00 2.25% II Greater than or equal to 1.75:1.00 but less than 2.00:1.00
2.50% III Greater than or equal to 1.50:1.00 but less than 1.75:1.00 2.75% IV

Greater than or equal to 1.25: 1.00 but less than 1.50:1.00



3.00% V Greater than or equal to 1.10:1.00 but less than 1.25:1.00 3.25% VI
Greater than or equal to than 1.00:1.00 but less than 1.10:1.00 3.50%

 



 

 



 

The Applicable Margin shall be adjusted quarterly, to the extent applicable, on
the fifth (5th) business day after the Borrower provides or is required to
provide the financial statements and other information pursuant to Section
5.1.1, or, with respect to any fiscal quarter end, 5.1.2, as applicable, and the
related Compliance Certificate, pursuant to Section 5.1.7. Notwithstanding
anything contained in this paragraph to the contrary, (i) if the Borrower fails
to deliver such financial statements and Compliance Certificate in accordance
with the provisions of Sections 5.1.1, 5.1.2 and 5.1.7, the Applicable Margin
shall be based upon clause (a) of the definition of Defined Interest Rate until
the fifth (5th) business day after such financial statements and Compliance
Certificate are actually delivered, whereupon the Applicable Margin shall be
determined by the then current Debt Service Coverage Ratio; (ii) no reduction to
any Applicable Margin shall become effective at any time when an Event of
Default has occurred and is continuing.

 

"Debt Service Coverage Ratio" shall have the meaning given to such term in
Section 5.22 hereof.

 

"Defined Interest Rate" means (i) prior to the initial determination under
clause (ii) hereof after the receipt of the financial statements and Compliance
Certificate for the fiscal quarter ending September 30, 2012, the interest rate
in effect immediately prior to the effectiveness of the Eighth Amendment and
(ii) after the receipt of the financial statements and Compliance Certificate
for the fiscal quarter ending September 30, 2012 (subject to clause (i) of the
definition of Applicable Margin), (a) if the Debt Service Coverage Ratio as set
forth in the most recently delivered Compliance Certificate is less than
1.00:1.00, 5.25% and (b) if the Debt Service Coverage Ratio as set forth in the
most recently delivered Compliance Certificate is greater than or equal to
1.00:1.00, LIBOR plus the Applicable Margin.

 

"Eighth Amendment" means the Eighth Amendment to this Loan Agreement dated as of
October 31, 2012 between Borrower and Bank.

 

"LIBOR" means the per annum rate of interest for a period equal to one month
described as the “London interbank offered rate, or Libor” for such period that
is in effect two business days prior to the commencement of the applicable
calendar month as reported in The Wall Street Journal, “Money Rates” table (and
currently defined as the British Bankers’ Association average of interbank
offered rates for dollar deposits in the London market) or, if The Wall Street
Journal or another authoritative source is not available, as LIBOR is otherwise
determined by the Bank in its sole and absolute discretion.

 

(b) The following defined terms in Article I of the Loan Agreement are amended
in their entirety to read as follows:

 

"Loan Amount" means $6,000,000.

 



2

 

 

"Net Cash Flow" for any fiscal period of Borrower, means EBITDA, less the sum of
(a) income taxes paid in cash and (b) distributions for income taxes paid in
cash.

 

"Tangible Net Worth" means (i) total assets plus debt which is subordinated to
the debt hereunder on terms satisfactory to the Bank, minus (ii) the sum of:
intangible assets plus total liabilities, all determined in accordance with
GAAP.

 

(c) Section 2.1.1 of the Loan Agreement is amended by deleting the date "October
31, 2012" in the last sentence thereof and inserting "October 31, 2013" in its
place.

 

(d) Sections 2.2, 2.3.2, 2.9 and 2.8 of the Loan Agreement are deleted in their
entirety and replaced with "[Reserved.]"

 

(e) Section 2.3.1 of the Loan Agreement is amended in its entirety to read as
follows:

 

2.3.1 Interest Rate on the  Revolving Note. The interest rate hereunder on the
Revolving Note shall be equal to the Defined Interest Rate, changing as and when
the Defined Interest Rate changes.

 

(f) Section 5.1.3 of the Loan Agreement is amended by deleting "and a detailed
inventory report" therein.

 

(g) Section 5.1.7 of the Loan Agreement is amended in its entirety to read as
follows:

 

5.1.7 Within 30 days after the end of each fiscal month, a statement in form
satisfactory to the Bank certified by an officer of Borrower representing and
warranting that (a) the representations and warranties contained in this
Agreement are true and correct as of the date of such statement, except for
changes permitted or contemplated by this Agreement which have been disclosed in
writing to Bank; (b) no condition, event, act or omission has occurred or exists
which constitutes an Event of Default under this Agreement; (c) no condition,
event, act or omission has occurred which, with the giving of notice or the
passage of time, will constitute an Event of Default under this Agreement; and
(d) Borrower is in compliance with Sections 5.21, 5.22 and 6.3 of this Agreement
and attaching a computation of each of the financial ratios and amounts referred
to in such sections, each in detail satisfactory to the Bank (such statement, a
"Compliance Certificate").

 

(h) Section 5.21 of the Loan Agreement is amended in its entirety to read as
follows:

 

5.21 Tangible Net Worth. Borrower shall maintain, at all times, a Tangible Net
Worth not less than ($1,150,000).

 

(i) Section 5.22 of the Loan Agreement is amended in its entirety to read as
follows:

 



3

 

 

5.22 Debt Service Coverage Ratio. Borrower shall achieve, as of the last day of
each fiscal quarter of Borrower, commencing September 30, 2012 a ratio of (a)
Net Cash Flow to (b) the sum of required principal payments plus interest
expense (not including accrued but unpaid interest expense on subordinated
indebtedness owing to PPSI), all calculated for the four fiscal quarter period
ending on the date of determination (the "Debt Service Coverage Ratio"), of at
least 1.0 to 1.0.

 

(j) Section 5.27 of the Loan Agreement is amended in its entirety to read as
follows:

 

5.27 Field Audit. Borrower shall cooperate with Lender's conducting a field
audit examination (at Borrower's expense) of Borrower's assets, liabilities,
books and records at a time to be determined by the Lender after the date of the
Eighth Amendment.

 

(j) Section 5.29 of the Loan Agreement is created to read as follows:

 

5.29 DDA Balance. Borrower shall maintain at all times a balance in its demand
deposit account of no less than $100,000.

 

(l) Section 5.30 of the Loan Agreement is created to read as follows:

 

5.30 Post-Closing Obligations. Borrower shall deliver to the Bank, promptly
after the date of the Eighth Amendment, but in any event within 45 days after
such date, evidence that the life insurance policy referenced in Section 5.24 of
the Loan Agreement remains in full force and effect, subject to Bank's first
priority lien thereon.

 

(k) Exhibit A attached hereto shall be deemed an exhibit to the Loan Agreement
and shall replace its predecessor thereto.

 

(l) The following amounts shall be calculated for the Borrower on a consolidated
basis with its subsidiaries: EBITDA, Net Cash Flow, Net Income, pre-Tax Net
Income, Tangible Net Worth and the calculations for purposes of Sections 5.21,
5.22 and 6.3 of the Loan Agreement. The reports delivered under Sections 5.1.1,
5.1.2, 5.1.4, 5.1.5 and 5.1.7 of the Loan Agreement shall be prepared for
Borrower on a consolidated basis with its subsidiaries.

 

3. Closing Conditions. This Amendment shall become effective upon the execution
and delivery by Borrower and Bank of this Amendment and receipt by Bank of:

 

(a) a reaffirmation of subordination agreement, duly executed by PPSI and Bemag
Transformer Inc.;

 

(b) a reaffirmation of guaranty, duly executed by Thomas Klink and PPSI;

 

(c) searches of the appropriate public offices demonstrating that no lien is of
record affecting Borrower or its properties, except Authorized Security
Interests;

 



4

 

 

(d) copies, certified by duly authorized representatives of Borrower and PPSI to
be true and correct and in full force and effect on the date hereof, of (i) the
charter documents of such entity; (ii) resolutions of such entity authorizing
the issuance, execution and delivery of the Loan Documents to which such entity
is a party; and (iii) a statement containing the names and titles of the
representatives of such entity authorized to sign such Loan Documents, together
with true signatures of such persons;

 

(e) a legal opinion of Borrower's counsel;

 

(f) the replacement Revolving Note, in the form attached hereto as Exhibit A,
duly executed by Borrower; and

 

and all proceedings taken in connection with the transactions contemplated by
this Amendment, and all instruments, authorizations and other documents
applicable thereto, shall be reasonably satisfactory to Bank.

 

4. No Waiver. Borrower agrees that nothing contained herein shall be construed
by Borrower as a waiver by Bank of Borrower's compliance with any
representation, warranty or covenant contained in the Loan Agreement and that no
waiver of any provision of the Loan Agreement by Bank has occurred. Borrower
further agrees that nothing contained herein shall impair the right of Bank to
require strict performance by Borrower of the Loan Agreement.

 

5. Representations and Warranties. Borrower represents and warrants to Bank
that:

 

(a) The execution and delivery of this Amendment and the other Loan Documents
referenced herein is within its corporate power, has been duly authorized by
proper corporate action on the part of Borrower, is not in violation of any
existing law, rule or regulation of any governmental agency or authority, any
order or decision of any court, the charter documents of Borrower or the terms
of any agreement, restriction or undertaking to which Borrower is a party or by
which it is bound, and do not require the approval or consent of any
governmental body, agency or authority or any other person or entity; and

 

(b) The representations and warranties of Borrower contained in the Loan
Documents are true and correct in all material respects as of the date of this
Amendment (except to the extent that such representations and warranties
specifically refer only to another date).

 

6. Term Note. The parties hereto acknowledge that the Term Note as defined in
the Loan Agreement prior to the effectiveness of this Amendment has been paid in
full, and all referenced in the Loan Agreement to the Term Note shall be deemed
to be deleted.

 

7. Costs and Expenses. Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses paid or incurred by Bank in connection with the
negotiation, preparation, execution and delivery of this Amendment and all
documents, instruments and agreements related hereto and thereto, including the
reasonable fees and expenses of Bank's counsel.

 

8. Full Force and Effect. The Loan Agreement, except as otherwise expressly
amended hereby, remains in full force and effect.

 

9. Execution in Counterparts. This Amendment may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

 

[remainder of page intentionally left blank]

 



5

 

 



10. Facsimile Signatures. Facsimile copies of any party's signature hereto shall
be deemed effective execution of this Amendment by such party.

 

 



  JEFFERSON ELECTRIC, INC.       BY__/s/ Thomas Klink___________________  
Its___President______________________       JOHNSON BANK       BY____/s/ Robert
MacDonald_____________   Its____Vice President_________________



 

 



6

 

 

EXHIBIT A

 

Form of Revolving Note

 

REVOLVING NOTE

 



$6,000,000.00 Milwaukee, Wisconsin   October 31, 2012



 

FOR VALUE RECEIVED, on or before the date specified in Section 2.1.1 of the Loan
Agreement (as defined below) as the date final payment of all outstanding
principal and accrued interest on this Note is due, the undersigned, JEFFERSON
ELECTRIC, INC., a Delaware corporation, promises to pay to the order of JOHNSON
BANK (the "Bank") the principal sum of Six Million and 00/100 Dollars
($6,000,000.00), or such lesser amount as is shown to be outstanding according
to the records of the Bank, together with interest on the principal balance
outstanding from time to time at such rates and payable at such times as set
forth in the Loan Agreement.

 

Payments of both principal and interest are to be made in immediately available
funds in lawful currency of the United States of America at the office of the
Bank, 333 East Wisconsin Avenue, Milwaukee, Wisconsin 53202, or such other place
as the holder hereof shall designate to the undersigned in writing.

 

This Note is the Revolving Note issued pursuant to a Loan and Security Agreement
dated as of January 2, 2008, as amended to date (as so amended and as further
amended from time to time, the "Loan Agreement"), between the undersigned and
the Bank, to which Loan Agreement reference is made for rights and obligations
as to prepayment and acceleration of maturity. This Note replaces that certain
Revolving Note in the stated principal amount of $6,000,000 dated October 31,
2011, from the undersigned and payable to the Bank, which replaced that certain
Revolving Note in the stated principal amount of $5,000,000 dated December 3,
2008 from the undersigned and payable to the Bank, and the undersigned
acknowledges that the indebtedness evidenced thereby has not been extinguished
and that no novation has occurred.

 

The undersigned agrees to pay all costs of collection, including reasonable
attorneys' fees.

 



  JEFFERSON ELECTRIC, INC.       BY___/s/ Thomas Klink________________  
Its______President____________________

 



 

 

 



 

